Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment in the reply filed on 10/21/2022 is acknowledged, with the cancellation of Claims 1-12, 14, 16-20, 22-31, 33, 38-39, 44-45, 49, 56, and 59-61; and the additional newly added Claims 62-70.  Claims 13, 15, 21, 32, 34-37, 40-43, 46-48, 50-55, 57, 58, and 62-70 are pending. Claims 32, 34-37, 40-43, 46-48, 50-55, and 57-58 are withdrawn.
Claims 13, 15, 21, and 62-70 are examined on the merits.
     Any rejection that is not reiterated is hereby withdrawn.


Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13, 15, and 21 remain rejected, and claims 62-70 are newly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 7/22/2022, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 10/21/2022. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.

           First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b)  ("The term ‘process’ means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material."). See MPEP § 2106.03 for detailed information on the four categories.
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
             Claim(s) 13, 15, 21, and 62-70 is/are directed to a crude aqueous extract of Quillaja saponaria Molina containing: QS-21AV1, QS-21AV2, 1856 component, 2002 component, and 2018 component, wherein the ratio of 2018 component/QS-21 main peak components is < 0.075, as measured by UV absorbance at 214 nm, and wherein the crude aqueous extract comprises and an antimicrobial agent
Analysis of the flowchart:
Step 1, is the claim to a process, machine, manufacture or composition of matter?
Yes. The claim is drawn to a composition of matter.
Step 2A. Prong one: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Yes, the claims are drawn to a product of nature, a crude aqueous extract of Quillaja saponaria Molina, because there is no indication that extraction has caused the components of QS-21AV1, QS-21AV2, 1856 component, 2002 component, and 2018 in Quillaja saponaria Molina that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in Quillaja saponaria Molina.
Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?
           No. The claim(s) of 13, 15, 21, and 62-70 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As evidenced by Sewliker et al (Sewliker et al, Antimicrobial Effects of Quillaja saponaria Extract Against Escherichia coli O157:H7 and the Emerging Non-O157 Shiga Toxin-Producing E. coli. Journal of food science, (2017 May) Vol. 82, No. 5, pp. 1171-1177.  Electronic Publication Date: 28 Apr 2017), Quillaja saponaria aqueous bark extracts (QE) contain bioactive polyphenols, tannins, and tri-terpenoid saponins with anti-inflammatory and antimicrobial activity (thus claim 13 is met). QE shows potential to control the spread of Shiga toxin-producing Escherichia coli (STEC) (thus an antibacterial agent (see Abstract). Therefore, Quillaja saponaria aqueous bark extracts have both both antimicrobial and antibacterial effect.
Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).
Whether or not the non-nature based components such as sodium benzoate in claim 69 in the composition make the composition “significantly more” than the judicial exception(s).  For compositions, “significantly more” is when the non-nature based components are not “well understood, routine, and conventional” as a part of the type of composition that it is in.  As mentioned above, since the aqueous extract of Quillaja Saponaria itself has both antimicrobial and antibacterial effects, the addition of sodium benzoate does not seem to have “significantly more” antimicrobial effect, which is very different from the pomelo juice with preservative example in the 101 training material. In addition, according to the specification, the addition of sodium benzoate has to be combined with high temperature during pasteurization (86 ºC for 45 minutes, and a low pH (of 3.8) (page 16, 3rd paragraph from the bottom). However, those factors are not present in claim 69. So, the answer to Step 2B is no. 
             Claims 13, 15, 21, and 62-70 require certain ratio/amount between the claimed components being present in the composition. However, there is no indication that the ratio/amount claimed in the compositions result in a markedly different characteristic for the composition as compared to the components that occur in the nature.  
Regarding claim 65, the presence of a composition comprising a carrier (a liquid form) in the claimed composition does not result in a markedly different characteristic for the claimed composition because Quillaja Saponaria already comprises a carrier (water in the plant) and thus have that same characteristic.
 
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

	


Conclusion
             No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655